Citation Nr: 1531408	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for right thumb disorder. 

2.  Entitlement to service connection for an upper and lower back disorder. 


REPRESENTATION

Veteran represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1970 to February 1974.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

With the exception of a November 2013 VA medical opinion in Virtual VA that was reviewed by the RO, the electronic documents in Virtual VA and the Veterans Benefits Management System (VBMS) are either duplicative of those in the paper claims file or irrelevant to the issues on appeal. 

The issue of entitlement to service connection for an upper and lower back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of right thumb injury are related to active service.


CONCLUSION OF LAW

Residuals of a right thumb injury were incurred in service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the fully favorable disposition of this matter, the Board finds that that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

The Veteran seeks service connection for residuals of a smashing injury to his right thumb.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the criteria for service connection have been met.

In general, service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

All pertinent medical and lay evidence must be considered in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

First, there is a current diagnosis of a right thumb smash injury, healed.  See July 2011 VA examination; Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Second, the Board finds the evidence of record indicates an in-service injury.  The Veteran is competent to report these incidents as they are capable of lay observation.  At the VA examination, the Veteran provided a history of right thumb injury after he dropped a starter on his right thumb while working at a garage in Texas.  The Veteran's reports of his in-service injury are consistent with his service treatment records (STRs).  Specifically, in a November 1972 STR, the Veteran complained of "mashing" one of the fingers of the right hand.  Subsequently, he was placed in a splint. 

Third, the dispositive issue is whether there is a relationship between the current right thumb disorder and an in-service event.  The Veteran has provided competent and credible statements regarding the onset of the disability and ongoing right thumb pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, or inconsistent statements), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Although the examiner did not provide an explicit medical opinion, she did review the claims file, noted the Veteran's history of smash injury to the right thumb, and diagnosed a disorder that included the Veteran's injury - healed right thumb smash injury.  Moreover, the medical and lay evidence of record does not indicate that there was an intercurrent right thumb injury following the initial in-service injury.  

Thus, as there is a diagnosis of a right thumb disorder that has been related to the in-service injury, the Board concludes that the evidence supports the grant of service connection for residuals of a right thumb injury.  38 C.F.R. § 3.303(a).


ORDER

Entitlement to service connection for residuals of right thumb injury is granted.


REMAND

The Board finds that an additional examination and medical opinion are required with respect to entitlement to service connection for an upper and lower back disorder. 

The Veteran was afforded a VA examination in July 2011.  The examiner determined that the current lumbar degenerative joint disease was not related to the documented in-service muscle spasms; the examiner reasoned that muscle spasms are muscular in nature while degenerative joint disease is musculoskeletal.  An addendum medical opinion was obtained in November 2011.  The examiner opined that the Veteran's in-service muscle spasms were a response to overuse and had resolved by separation as indicated by the lack of continuous symptomatology after active service.  The Board finds that the medical opinions are inadequate because the rationales did not consider the Veteran's in-service symptoms aside from muscle spasms.  Significantly, service treatment records note bilateral sacroiliac tenderness, pain, and limited flexion in addition to muscle spasms.  Moreover, the examiners did not consider the Veteran's lay history with respect to ongoing pain since service.  Finally, the examiners failed to discuss the relevant private records from K.P. that include diagnoses of lumbago, low back strain, degenerative disc disease at L4-L5, and lumbar spondylosis.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

2.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

3.  After completing the above actions, schedule the Veteran for the appropriate examination to ascertain the etiology of the Veteran's spine disorders.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay statements.  An explanation for all opinions expressed must be provided.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner must provide all diagnoses of the upper and lower spine.  If any of the following diagnoses are not noted, an explanation must be provided:  lumbar spine lumbago; lumbar spine degenerative joint disease; lumbar strain; and lumbar spondylosis.  

For each spine diagnosis identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that it manifested during service, or is otherwise causally or etiologically related to his military service, including his alleged symptoms therein and since that time.  

In rendering the opinion, the examiner must specifically address the following: 1) STRs dated November 1972 and May 1973 showing muscle spasms, limited flexion, recurrent pain, and sacroiliac joint tenderness; 2) post-service private medical treatment for low back complaints indicating diagnoses including low back strain, lumbago, degenerative disc disease at L4-L5, and lumbar spondylosis with degenerative hypertrophy; 3) February 2003 private treatment records noting low back pain of 10 years; and 4) private treatment records noting a work-related back injury in August 1988 .

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


